DETAILED ACTION
This Office Action is in response to an After Final Response (AFCP 2) filed on 12/14/2021, on an application filed 08/11/2020. This office action will examine the entered AFCP2 claims. Claims 1-2, 4-5 and 16 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to the AFCP2 Amendments
Applicant's After Final Amendments under the AFCP 2.0 program, filed 12/14/2021, with respect to the 102 rejection to the claims are moot in view of the new grounds of second Final rejection. The AFCP2 claims have been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al. (US 2014/0332261 A1 and Fujimoto hereinafter, cited in the IDS filed on 11/12/2021 and in the 09/07/2021 Japanese Office Action under family JP2014-239207A).
Regarding claim 1, Fujimoto discloses an electronic component (items 10A(10B) of Fig. 9 and ¶[0105-0106] shows and indicates an electronic component of Fig. 9 to mount first(second) laminated ceramic capacitor 10A(10B)) comprising: a board having first and second electrode pads on one surface of the board (items 2, 3A1(3B1), 3A2(3B2) of Fig. 9 and ¶[0080 & 0103] shows and indicates board 2 having first electrode pad 3A1(3B1) {first land} and second electrode pad 3A2(3B2) {second land} on surface of board 2); and a multilayer capacitor (Fig. 9 and ¶[0019 & 0105-0106] shows and indicates multilayer capacitor 10A(10B) {first(second) capacitive element that is laminated capacitor 10A(10B)}), wherein the multilayer capacitor comprises: a capacitor body comprising a dielectric layer and a plurality of internal electrodes, disposed horizontally with respect to a mounting surface of the capacitor body facing the one surface of the board (items 11, 12, 13, 16, 16a of Fig. 9 and ¶[0060_0066-0067_0087 & 0103] shows and indicates where multilayer capacitor 10A(10B) is comprised of capacitor body 11 {indicated in ¶[0060]} comprising  dielectric layers 12 {indicated in ¶[0066 & 0067]} and a plurality of internal electrodes 13{indicated in ¶[0066-0067]} that are disposed horizontally with respect to the mounting surface 16a {main surface 16a  of main surfaces 16 facing board 2 indicated in ¶[0087]} of capacitor body 11 facing the one surface of  board 2 {indicated in ¶[0087]}); and external electrodes disposed on both end portions of the capacitor body and connected to items 14, 15 of Fig. 9 and ¶[0066-0067 & 0105-0106] shows and indicates where external electrodes 14 {outer electrodes} are disposed on both end portion 15 of the capacitor body 11 {indicated in ¶[0105-0106]} and connected to exposed portions of internal electrodes 13 {indicated in ¶[0066-0067]}, respectively), wherein 1.153 ≤ Lp/Lc ≤1.35, where a distance between outer edges of the first and second electrode pads is defined as Lp, and a length of the multilayer capacitor is defined as Lc (items L, L1, L2, D1, D2 of Fig. 9 and ¶[0019 & 0108-0110] shows and indicates where 1.153  ≤  Lp/Lc ≤ 1.35 {1.153  ≤  D1(D2)/L1(L2) ≤ 1.35}, where a distance between outer edges of the first and second electrode pads 3A1(3B1) & 3A2(3B2) is defined as Lp {D1(D2) indicated in ¶[0019]}, and the length of the multilayer capacitor 10A(10B) {capacitor element that is laminated capacitor 10A(10B)} is defined as Lc {L1(L2) indicated in ¶[0019]; where the length direction L is represented by D1(D2), and where it is preferable that the distance D1(D2) be set to no less than about 1.1 times the length L1(L2) and no greater than about 1.3 times the length L1(L2)}), and wherein the external electrodes further comprise: conductive layers; and plating layers disposed on surfaces of the conductive layers (Fig. 9 and ¶[0063-0064] indicates where external electrodes 14 is configured of conductive layers {films}; and where conductive layers of external electrode 14 include Ni sintered metal layer and plating layers Ni and Sn, where Ni plating layer covers the Ni sintered layer and the Sn plating layer cover the Ni plating layer).

	Regarding claim 2, Fujimoto discloses an electronic component, wherein the external electrodes comprise: connection portions disposed on both surfaces of the capacitor body in a longitudinal direction and connected to the exposed portions of the internal electrodes; and bent portions extending from the connection portions to a portion of the mounting surface of the capacitor body (Fig. 9 and ¶[0066-0067 & 0105-0106] shows and indicates where external electrodes 14 is comprised of connection portions 14_15 {external electrodes 14 portion formed on the end surfaces 15} disposed on both surfaces end surfaces 15 of capacitor body 11 in a longitudinal direction and connected to exposed portions of internal electrodes 13; and where external electrodes 14 is comprised of bent portions 14_16 {external electrodes 14 portion formed on the upper and lower surfaces 16} extending from connection portions 14_15 to a portion of mounting surface 16a of capacitor body 11).

	Regarding claim 4, Fujimoto discloses an electronic component, wherein the plating layers comprise: nickel plating layers disposed on the surfaces of the conductive layers; and tin plating layers disposed on surfaces of the nickel plating layers (Fig. 9 and and ¶[0063-0064] indicates where the plating layers are comprised of Ni plating layer disposed on the surface of the Ni sintered conductive layer; and where the Sn plating layer is disposed on the Ni plating layer).

	Regarding claim 5, Fujimoto discloses an electronic component, wherein the length of the multilayer capacitor is a dimension of the multilayer capacitor in a longitudinal direction, the plurality of internal electrodes are alternatively exposed from surfaces of the capacitor body in the longitudinal direction, and the first and second electrode pads include inner edges facing each other in the longitudinal direction and opposing the outer edges in the longitudinal direction (Fig. 9 and ¶[0019_0066-0067 & 0105-0106] shows and indicates the length of multilayer capacitor 10A(10B) is a dimension of the multilayer capacitor 10A(10B) in a longitudinal direction, and where the plurality of internal electrodes 13 are alternatively exposed from surfaces 15 of capacitor body 11 in the longitudinal direction, and where the first electron pad 3A1(3B1) and second electrode pad 3A2(3B2) include inner edges facing each other in the longitudinal direction and opposing the outer edges in the longitudinal direction as shown in Fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2013/0321981 A1 and Ahn hereinafter), in view of Fujimoto, as motivated by Sasabayashi et al. (US 2018/0108483 Al and Sasabayashi hereinafter). 
Regarding claim 16, Ahn discloses a multilayer capacitor package (Fig. 9 and ¶[0130-0132] show and indicates the multilayer capacitor package of Fig. 9), comprising: a packing part containing information, and including a housing and a multilayer capacitor disposed in the housing (items 200, 220, 224, 10 of Fig. 9 and ¶[0130-0132] is understood to show and indicate where packing part 220 {packing sheet} of packing unit 200 contains information which includes housing unit 224 {receiving portion} and multilayer capacitor 10 {laminated chip capacitor} that is disposed in housing 224), internal electrodes of the multilayer capacitor disposed horizontally with respect to a bottom surface of the housing (items 22, 24 of Figs. 2_6 & item 225 of Fig. 9 and ¶[0068_0075 & 0078] shows and indicates internal electrodes 22 & 24 of multilayer capacitor 10 is disposed horizontally with respect to the bottom surface 225 of housing 224), and an external electrode of the multilayer capacitor disposed on an end portion of the multilayer capacitor and connected to exposed portions of the internal electrodes (items 42, 44 of Figs. 2_6 and ¶[0074] shows and indicates external electrode 42 of the multilayer capacitor 10 is disposed on an end portion of multilayer capacitor 10 and connected to exposed portions of internal electrodes 22; and where external electrode 44 of the multilayer capacitor 10 is disposed on the other end portion of multilayer capacitor 10 and connected to exposed portions of internal electrodes 24), wherein the information indicates a distance Lp between outer edges of pads on aboard, on which the multilayer capacitor is to be mounted, and 1.153 ≤ Lp/Lc ≤ 1.35, in which Lc is a length of the multilayer capacitor (items L1, L2 of Fig. 8A & items 122, 124, L1, L2 of Fig. 5 & 122, 124 of Fig. 6 and  ¶[0116 & 0118] shows and indicates where the information indicates a distance Lp {L1} between outer edges of pads 122 & 124 on the aboard, on which multilayer capacitor 10 is to be mounted, and where 1.153 ≤ Lp/Lc ≤ 1.35 {L1/L2, of the electrode pad is reduced to be equal to or smaller than 1.34 and 1.17; therefore, a ratio range of 1.17 ≤ L1/L2 ≤ 1.34 shown in Fig. 8A, which is a narrower ratio range from the claimed amendment}, in which Lc {L2} is a length of multilayer capacitor 10).
Ahn discloses the claimed invention except a distance Lp between outer edges of pads on aboard, on which the multilayer capacitor is to be mounted, and 1.153 ≤ Lp/Lc ≤ 1.35, in which Lc is a length of the multilayer capacitor and wherein the external electrode further comprises: a conductive layer; and a plating layer disposed on a surface of the conductive layer.
Fujimoto discloses a distance Lp between outer edges of pads on aboard, on which the multilayer capacitor is to be mounted, and 1.153 ≤ Lp/Lc ≤ 1.35, in which Lc is a length of the multilayer capacitor and wherein the external electrode further comprises: a conductive layer; and a plating layer disposed on a surface of the conductive layer (items 3A1(3B1), 3A2(3B2), 10A(10B), L, L1, L2, D1, D2, 14 of Fig. 9 and ¶[0019_0080_0105-0106 & 0108-0110] shows and indicates where 1.153  ≤  Lp/Lc ≤ 1.35 {1.153  ≤  D1(D2)/L1(L2) ≤ 1.35}, where a distance between outer edges of the first and second electrode pads 3A1(3B1) & 3A2(3B2) {indicated in ¶[0080]}  is defined as Lp {D1(D2) indicated in ¶[0019]}, and the length of the multilayer capacitor 10A(10B) {capacitor element that is laminated capacitor 10A(10B)} is defined as Lc {L1(L2) indicated in ¶[0019]; where the length direction L is represented by D1(D2), and where it is preferable that the distance D1(D2) be set to no less than about 1.1 times the length L1(L2) and no greater than about 1.3 times the length L1(L2) indicated in ¶[0108-0110]}; and where item 14 of Fig. 9 and ¶[0063-0064] indicates where external electrodes 14 is configured of conductive layers {films}; and where conductive layers of external electrode 14 include Ni sintered metal layer and plating layers Ni and Sn, where Ni plating layer covers the Ni sintered layer and the Sn plating layer cover the Ni plating layer; therefore the multilayer capacitor package of Ahn will have a packing part containing information indicating a ratio range of 1.153 ≤ Lp/Lc ≤ 1.35 where Lc is the length of the multilayer capacitor and Lp is the distance between the outer edges of board pads on which the multilayer capacitor is to be mounted with the external electrode further comprises of a conductive layer and a plating layer disposed on a surface of the conductive layer by incorporating the  multilayer capacitor structure of Fujimoto).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a distance Lp between outer edges of pads on aboard, on which the multilayer capacitor is to be mounted, and 1.153 ≤ Lp/Lc ≤ 1.35, in which Lc is a length of the multilayer capacitor and wherein the external electrode further comprises: a conductive layer; and a plating layer disposed on a surface of the conductive layer into the structure of Ahn. One would have been motivated in the multilayer capacitor package of Ahn and have a packing part containing information indicating a ratio range of 1.153 ≤ Lp/Lc ≤ 1.35 where Lc is the length of the multilayer capacitor and Lp is the distance between the outer edges of board pads on which the multilayer capacitor is to be mounted, where the external electrode further comprises of a conductive layer and a plating layer disposed on a surface of the conductive layer in order to obtain an effective noise reduction of the mounted multilayer capacitor to the board by providing ratio range of the distance length between the outer edges of board pads on which the multilayer capacitor is to be mounted to the length of the multilayer capacitor, as indicated by Fujimoto in ¶[0110], while provide an Ni plating layer disposed on the Ni sintered conductive layer to significantly reduce erosion during solder and Sn plating layer disposed on the Ni plating layer to improve the wettability of the solder to the multilayer capacitor, as motivated by Sasabayashi in ¶[0035], in the multilayer capacitor package of Ahn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847